Citation Nr: 0023940	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-40 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss, currently evaluated as noncompensably (zero 
percent) disabling.

2.  Entitlement to a compensable evaluation for tinnitus of 
the right ear for the period from December 20, 1991 until 
June 9, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus of the right ear for the period on and after June 
10, 1999.

4.  Entitlement to an increased evaluation for residuals of a 
right mastoidectomy, with a scar, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which granted service 
connection for tinnitus of the right ear as part of the 
already service-connected disability of defective hearing of 
the right ear, with a mastoidectomy scar, and assigned a 
noncompensable (zero percent) evaluation.  

In a July 1997 rating decision, the RO granted a separate 
noncompensable evaluation for tinnitus, and, in a February 
1998 remand, the Board listed entitlement to a compensable 
evaluation for defective hearing of the right ear and 
entitlement to a compensable evaluation for status post 
mastoidectomy of the right ear as separate issues.  In a 
March 2000 rating decision, following a second Board remand 
in November 1998, the RO granted a 10 percent evaluation for 
the veteran's right mastoidectomy disability, effective as of 
December 20, 1991, and a 10 percent evaluation for the 
veteran's right ear tinnitus, effective as of June 10, 1999.  
As the 10 percent evaluation for right ear tinnitus was not 
effectuated as of the date of the veteran's claim, both the 
prior noncompensable evaluation and the current 10 percent 
evaluation, effective from June 1999, are at issue in this 
case.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Audiological testing has revealed that the veteran's 
service-connected right ear hearing loss is manifested by an 
average pure tone threshold (from 1000 to 4000 Hertz) of 70 
decibels and a speech recognition score of 64 percent; also, 
service connection is not in effect for the left ear and left 
ear deafness is not shown.

3.  The veteran's tinnitus is constant and has been shown to 
be related to his sensorineural hearing loss and not as a 
result of head injury, concussion, or acoustic trauma and 
there is no showing that it is associated with multi-infarct 
dementia.

4.  The veteran's residuals of a mastoidectomy include a 
tender scar, but this scar has not been shown to productive 
of limitation of functioning of any particular body part.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.85 (Diagnostic Code 6100), 
4.86 (1999); 38 C.F.R. § 4.85 (1998).

2.  The criteria for a compensable evaluation for tinnitus 
for the period from December 20, 1991 until June 9, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.1 (1999); 38 C.F.R. § 4.87a (Diagnostic Code 6260) 
(1998).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus for the period on and after June 10, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.87 (Diagnostic Code 6260) (1999); 38 C.F.R. 
§ 4.87a (Diagnostic Code 6260) (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right mastoidectomy, with a scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.118 (Diagnostic Codes 7804, 7805) (1999); 38 C.F.R. 
§ 4.87a (Diagnostic Code 6206) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Factual background

In a March 1970 rating decision, the RO granted service 
connection for defective hearing of the right ear, with a 
right mastoidectomy scar, on the basis of service medical 
records showing that the veteran underwent a right 
mastoidectomy in February 1964.  A noncompensable evaluation 
was assigned, effective from March 1970.

The veteran underwent a VA audiological examination in 
conjunction with his current appeal in April 1992, during 
which he complained of a severe hearing loss in the right 
ear.  On the authorized audiological evaluation performed 
during this examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
70
70
LEFT
5
15
35
60
50

The average pure tone thresholds were noted to be 60 decibels 
in the right ear and 40 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in both ears.  The veteran also reported a constant, high-
pitched ringing in his right ear which reportedly started 
after his mastoid surgery.  He indicated that the use of ear 
plugs lessened the tinnitus, while exposure to loud noise 
increased the tinnitus.  In summary, the examiner noted that 
pure tone testing revealed a slight to mild high frequency 
sensorineural hearing loss in the left ear and a mild sloping 
to severe mixed hearing loss in the right ear, with good 
speech discrimination bilaterally.  Impedance testing was 
noted to have revealed a normally functioning left middle ear 
system and an abnormally functioning right middle ear system.  

A private audiological evaluation of unspecified type, 
performed in May 1992 in conjunction with the veteran's 
employment, revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
75
75
LEFT
10
15
35
55
45

A May 1993 report from Augusto N. Delerme, M.D., indicates 
that the veteran had a speech reception threshold of 16 
decibels in the left ear, with 90 percent of discrimination; 
and a speech reception threshold of 52 decibels in the right 
ear, with 80 percent of discrimination.  Dr. Delerme also 
noted that the veteran's mastoidectomy cavity could be 
revised, along with reconstruction of the ossicular chain.

The veteran underwent a second VA audiological examination in 
June 1993, and the audiological evaluation performed during 
this examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
70
70
LEFT
5
15
35
55
45

The average pure tone thresholds were noted to be 62 decibels 
in the right ear and 37 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both ears.  The examination report also indicates that the 
veteran described a constant and high-pitched ringing in his 
right ear, which reportedly started immediately following his 
in-service mastoid surgery.  In summary, the examiner noted 
that pure tone testing revealed a moderate high frequency 
sensorineural hearing loss in the left ear and a mild to 
severe mixed hearing loss in the right ear, with good speech 
discrimination ability and ear canals that were clear 
bilaterally.  Impedance testing was noted to have revealed a 
normally functioning left middle ear system and test results 
which were consistent with abnormal middle ear function in 
the right ear.

A VA audio-ear examination, also from June 1993, revealed a 
right modified radical mastoid cavity, with the tympanic 
membrane intact and with no evidence of active ear disease or 
an infectious disease of the middle or inner ear.

During his August 1993 hearing before a hearing officer at 
the Pittsburgh VARO, which was conducted in conjunction with 
his initial claim for service connection for right ear 
tinnitus, the veteran testified that his right ear tinnitus 
began immediately following his in-service mastoidectomy.  He 
described his right ear tinnitus as a loud ringing that had 
progressed over the years.

In September 1993, the veteran underwent a VA audio-ear 
examination, and the audiological evaluation performed during 
this examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
60
70
70
LEFT
10
15
40
40
40

The average pure tone thresholds were reported to be 67 
decibels in the right ear and 33 decibels in the left ear, 
and speech audiometry revealed speech recognition ability of 
92 percent in both ears.  The examination report also 
reflects that the veteran described his right ear tinnitus as 
a continuous high-pitched ringing.  In summary, the examiner 
noted a mild high frequency sensorineural hearing impairment 
in the left ear and a moderate to severe mixed hearing 
impairment in the right ear.

A further VA audio-ear examination, also conducted in 
September 1993, revealed a right modified radical mastoid 
cavity, with the canal wall down.  There was no evidence of 
active ear disease or an infectious disease of the middle or 
inner ear.  The diagnoses were right tinnitus aurium and 
status post right modified radical mastoidectomy.

In the appealed November 1994 rating decision, the RO 
expanded the grant of service connection for defective 
hearing of the right ear to include tinnitus and continued 
the previously assigned noncompensable evaluation.

A private audiological evaluation, performed in January 1995 
in conjunction with the veteran's employment, revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
65
70
LEFT
0
10
40
65
50

During his April 1996 hearing before a hearing officer at the 
Pittsburgh VARO, the veteran testified that his hearing loss 
presented a safety concern with his job as a machinist, as he 
had difficulty following orders and hearing safety warnings.  
The veteran indicated that earplugs were required at his job.  
Also, the veteran described his right mastoidectomy scar as 
one "that will never heal."  In addition, the veteran again 
testified as to the severity of his tinnitus.   

An April 1997 VA scars (skin) examination report indicates 
that the veteran stated that "he does not have skin problem 
and never did have any."  No diagnoses were rendered.

In a July 1997 rating action, the RO assigned a separate, 
noncompensable evaluation for the veteran's service-connected 
tinnitus.  Also, in its February 1998 remand, the Board 
listed entitlement to a compensable evaluation for defective 
hearing of the right ear and entitlement to a compensable 
evaluation for status post mastoidectomy of the right ear as 
separate issues.  

In a March 1998 letter, A. Leonard Zimmerman, M.D., indicated 
that the veteran's right tympanic membrane was intact, with a 
mastoid cavity, and an audiogram revealed a right mixed 
hearing loss and a left high tone sensorineural hearing loss.  
An audiometric chart revealed no pure tone thresholds of the 
right ear in excess of 70 decibels.  

The veteran appeared for a VA Travel Board hearing before the 
undersigned member of the Board in July 1998.  During this 
hearing, the veteran described a constant ringing in his 
right ear and indicated that his hearing loss was "so 
disabling as to warrant special consideration."  The veteran 
also asserted that his right mastoidectomy scar was tender 
and productive of irritation when he wore his goggles with 
hearing protection.  When he did not wear them the scar 
hardly bothered him at all.  He testified that he always wore 
hearing protection on the job.  Additionally, the veteran 
testified that he believed that his hearing loss had 
precluded advancement within his job as a machinist.  The 
veteran testified that he was never demoted, but had not been 
promoted because of his difficulty in understanding 
instructions.  It was observed that there was no evidence in 
the record that he had been denied a promotion or had 
impairment in his employment as far as his company was 
concerned.  He was offered the opportunity to submit such 
evidence.  The veteran stated that he had no additional 
evidence to submit.

Following the Board's November 1998 remand, the veteran 
underwent a series of VA examinations.  During his February 
1999 VA audiological examination, the veteran reported 
difficulty in all listening situation and noted that he had 
privately purchased a right hearing aid.  While the veteran 
reported "several noisy occupations" subsequent to service, 
he also indicated that all of these occupations involved 
appropriate hearing conservation.  The veteran described his 
tinnitus as a unilateral and constant "mid- to high-pitched 
seashell sound which sometimes pulsates."  The audiological 
evaluation performed during this examination revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
80
75
LEFT
10
20
45
55
50

The average pure tone thresholds were noted to be 70 decibels 
in the right ear and 42 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 96 percent in the left ear.  The 
examiner summarized the results as a moderate to moderately 
severe sensorineural hearing impairment in the left ear and a 
mild sloping to severe mixed hearing impairment in the right 
ear.  In an April 1999 addendum, this examiner opined that 
the veteran's tinnitus was not a result of his in-service 
surgery and that his mastoidectomy was not to be equated to a 
"head trauma."  The examiner noted that the first 
documented claim of tinnitus was on an August 1991 
examination, approximately 27 years after the mastoid 
surgery.  A further opinion from an otologist was 
recommended.  This was also obtained in April 1999.  The 
examiner's opinion, after reviewing the veteran's claims 
folder, was that the veteran's tinnitus first complained of 
in 1991 was directly related to the sensorineural hearing 
loss and not the mastoid surgery.  He concluded that there 
was no definite connection between the mastoidectomy and 
tinnitus. 

The veteran also underwent a VA ear disease examination in 
February 1999.  This examination revealed that the right 
external meatus was enlarged as part of the mastoid 
procedure.  Also, the veteran had a right modified radical 
mastoid cavity.  The right tympanic membrane was noted to be 
dull, with landmarks obscured.  The tympanum and mastoid were 
noted to be status post right modified mastoid, Bondy type.  
There was no evidence of active ear disease or an infection 
of the middle ear.  The pertinent diagnosis was status post 
right modified radical mastoid, Bondy type, with a secondary 
hearing loss and tinnitus.

In December 1999, the veteran underwent a VA scars 
examination, during which he complained that the headset he 
wore at work to avoid noise was rubbing his right ear and 
causing pain  The examination revealed a scar that was not 
"deforming" but somewhat tender on palpation.  There was no 
adherence of the scar, and the texture appeared normal.  
There was no ulceration or breakdown of the skin, but there 
was elevation and depression of the scar, which was noted to 
be about one inch long.  The examiner noted no inflammation, 
edema, keloid formation, or disfigurement.  Also, the 
examiner stated that the veteran's scar was somewhat whitish 
in appearance and that it caused some limitation of 
functioning because the veteran had to wear a special headset 
covering the external ear at work.  The diagnosis was status 
post painful scar after mastoidectomy, with loss of hearing.

In a subsequent March 2000 rating decision, the RO increased 
the evaluations for residuals of a right mastoidectomy and 
right ear tinnitus to 10 percent each, effective from, 
respectively, December 20, 1991 and June 10, 1999.

III.  Right ear hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (1999)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (1999).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (1999)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (1999).  

If impaired hearing is service-connected in only one ear, as 
here, the nonservice-connected ear will be assigned a 
numerical designation of "I" in the application of Table 
VII, subject to 38 C.F.R. § 3.383 (1999)(provides for 
compensation if the veteran is deaf in the non service 
connected).  38 C.F.R. § 4.85(f), Diagnostic Code 6100 
(1999).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (1999); 38 C.F.R. § 4.85 (1998); see also 64 Fed. Reg. 
25202-25210 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the applicable laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a recent precedent opinion, however, 
the VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).  

As the veteran was informed of these recent regulatory 
changes in a March 2000 Supplemental Statement of the Case, 
the Board would point out that application of these changes 
in this decision will result in no prejudice to him.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1994).

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86 (1999).  

In this case, the February 1999 VA audiological evaluation 
report indicates that each of the specified frequencies in 
the veteran's service-connected right ear exceeded 55 
decibels and that the average pure tone threshold was 70 
decibels.  As such, this case fits into one of the "unusual 
patterns" specified in 38 C.F.R. § 4.86 (1999); therefore, 
the Roman numeral designation may be selected from either 
Table VI or Table VIa, from which a numerical designation is 
based only on the pure tone threshold average.  Id.  As the 
veteran's speech recognition score was 64 percent, the 
numerical designation under Table VI is VII, while the 
numerical designation under Table VIa is VI.  

In this case, the results from the veteran's February 1999 VA 
audiological evaluation equate to, under Table VI, level VII 
hearing in the right ear and level I hearing in the left ear, 
as the veteran's left ear hearing loss is non service-
connected and he is not deaf in that ear.  As applied to 
Table VII, these findings warrant a noncompensable disability 
evaluation under Diagnostic Code 6100.

The Board is cognizant of the veteran's argument, described 
above, that his service-connected right ear hearing loss 
interferes with his employability in that this disability has 
limited his advancement in his occupation.  However, other 
than his assertions, he has not submitted any evidence that 
he has sustained special or additional occupational 
impairment as a result of his service connected right ear 
hearing loss.  The Board notes that during his personal 
hearing before the Board in July 1998 he was offered the 
opportunity to submit evidence showing problems at work 
because of his hearing loss and he stated that he had no 
additional evidence to submit.  The veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a compensable evaluation for bilateral hearing 
loss because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The Board observes that the veteran that he is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation.  In the present case, however, the 
"mechanical application" of the applicable diagnostic 
criteria to the evidence at hand clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100, and the preponderance of the evidence is therefore 
against the veteran's claim for a compensable evaluation for 
right ear hearing loss.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
IV.  Tinnitus of the right ear

As with the hearing loss regulations, the schedular criteria 
for evaluating tinnitus were revised in 1999.  See Karnas v. 
Derwinski, supra.  Under the prior criteria of 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998), a maximum evaluation of 
10 percent was warranted in cases of tinnitus that is 
persistent as a symptom of a head injury, concussion, or 
acoustic trauma.  This code section also made reference to 38 
C.F.R. § 4.124a, Diagnostic Code 8046 (1999), which permits 
consideration for an evaluation in excess of 10 percent for 
cerebral arteriosclerosis, with such symptoms as tinnitus, 
only in cases of a diagnosis of multi-infarct dementia with 
cerebral arteriosclerosis.

Under the revised criteria of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999), a maximum evaluation of 10 percent is 
warranted in cases of recurrent tinnitus.  This code section 
also provides that a separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100 
(hearing loss), 6200 (chronic suppurative otitis media, 
mastoiditis, or cholesteatoma), 6204 (peripheral vestibular 
disorders), or another diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.

In the case at hand, the Board has initially considered 
whether a 10 percent evaluation is warranted for the period 
from December 20, 1991 until June 9, 1999.  The Board again 
notes that, under VAOCGPREC 3-2000, only the prior criteria 
of Diagnostic Code 6260 may be considered.  In this regard, 
the Board observes that the veteran has contended that his 
mastoid surgery should be considered to be trauma supporting 
a compensable rating under Diagnostic Code 6260.  However, 
the evidence does not support such a conclusion.  Opinions on 
this assertion were obtained in April 1999.  VA examiners 
specifically reported that the veteran's tinnitus was 
directly related to his sensorineural hearing loss and not to 
the mastoidectomy and that the mastoidectomy did not equate 
to head trauma.  The veteran has not contended and the record 
does not show that he was exposed to acoustic trauma or had a 
concussion in service so that a compensable evaluation on 
either of those theories under Diagnostic Code 6260 is also 
not warranted.  Indeed, Dr. Zimmerman reported in March 1998 
that the veteran had worn ear protection throughout the years 
he had worked and had no history of noise exposure.  As such, 
a compensable rating for tinnitus for the period from 
December 20, 1991 until June 9, 1999 is not supported by the 
evidence.  

The Board further finds that the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent on and after June 10, 1999.  As indicated above, 10 
percent is the maximum rating under Diagnostic Code 6260 for 
this period.   A higher rating under Diagnostic Code 8046, 
requires a diagnosis of multi-infarct dementia, but there is 
no indication whatsoever of such a diagnosis in this case. 

V.  Residuals of a right mastoidectomy, with a scar.

The RO has evaluated the veteran's residuals of a right 
mastoidectomy at the 10 percent rate under Diagnostic Codes 
6206 and 7804.  Under 38 C.F.R. § 4.71a, Diagnostic Code 6206 
(1998), chronic mastoiditis was to be evaluated for 
impairment of hearing and suppuration.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 6200 (1998) (under which a maximum 
evaluation of 10 percent was warranted for chronic 
suppurative otitis media during the continuance of the 
suppurative process).  See Karnas v. Derwinski, supra.  This 
code section, however, has been deleted in the 1999 edition 
of the Code of Federal Regulations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), a 
maximum evaluation of 10 percent is in order of cases of a 
superficial scar that is tender and painful on objective 
demonstration.

In this case, as Diagnostic Codes 6206 and 7804 provide for 
no more than a 10 percent evaluation, which the veteran's 
disability is currently assigned, the Board has considered 
whether his post-mastoidectomy scar is productive of 
limitation of functioning of any affected body part.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).  However, while 
the Board observes that the December 1999 VA scars 
examination report indicates that the veteran's scar is 
productive of limitation of the veteran's functioning, 
insofar as it requires that he wear a special headset at 
work, there is no evidence of record that this scar limits 
the actual functioning of any particular body part.  As such, 
there is no basis for an evaluation in excess of 10 percent 
for the veteran's residuals of a right mastoidectomy, and the 
preponderance of the evidence is therefore against his claim 
for that benefit.  As noted above, as the preponderance of 
the evidence is against the veteran's claim for a higher 
rating, the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, supra.

VI.  Consideration under 38 C.F.R. § 3.321(b)(1) (1999)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.

Entitlement to a compensable evaluation for tinnitus of the 
right ear for the period from December 20, 1991 until June 9, 
1999 is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus of the right ear for the period on and after June 
10, 1999 is denied.

Entitlement to an increased evaluation for residuals of a 
right mastoidectomy, with a scar, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

